Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 01/18/2022.


Response to Arguments
 Claim Objections:   
The claim objections are withdrawn.
35 USC 103 
Applicant’s arguments have been considered and are persuasive with respect the instant amendment reciting the limitations comprising receiver is further configured to receive, from a network node of a telecommunications network, user equipment (UE) data ... compris[ing] UE location data and UE activity data; and ...wherein the device controller is configured to determine the device control data for at least one of the one or more devices further based on the received UE activity data and the received UE location data," as recited in amended Claim 1,” see page 10, Applicant’s argument.
   In particular, while no single reference teaches the combination of limitations, the Examiner respectfully submits Applicant’s arguments address the individual application of each reference (e.g. “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.”  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
     The Examiner respectfully submits IMES teaches receiving both UE location and UE activity data, see 0059-62;  Richton teaches a network node for providing UE location data, where said data is modified by IMES to further include UE activity, infra analysis; and where the device controller of Schwarz is further adapted to control based on both UE location and activity data.  The motivation to combine is based on energy saving measures, as per IMES, ABSTRACT, 0002-0008; applying improved location means via a network node, as per Richton, Col 1 lines 41-67; and automatically associating building equipment for control, as per Gottschalk, ABSTRACT, Figure 3.  Accordingly, the applied combination of prior art teaches each and every limitation with supporting motivation to combine.  

Applicant’s request for evidentiary support is acknowledged, see Applicant’s Argument, page 12.
  
Examiner suggested clarification:
The Examiner suggests further incorporating the functionality (e.g. correlation, policy rules,  etc. of the Device Manager, as described in Applicant’s published specification, 0066-67, 0074-75; an activity determiner, as described, 0052-53, *0091*, *0102-0105*).  



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

      For purposes of examination, the UE locator is interpreted as an executable program and/or software equivalents (UE locator configured to -> “The programs/executable files stored in the memory 306, and implemented by the processor 308, can include the device controller 314, UE locator 316, equipment module 318, sensor controller 320 and UE activity determiner 322, but are not limited to such.”)

The UE locator represents a non-structural element directed to software and cannot serve as a substitute for “means.”
The same rationale applies for the equipment module because the module is interpreted as software.  Software is a non-structural element and does not create a presumption the module represents a generic placeholder, see MPEP 2181.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-5, 7-8, 10-13, 15-16, 17, 19-21, 23-24, 26-29, 31, 32, 33, 34, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 20150369509 A1) in view of Richton (US 6400956 B1) in view over Imes  (US 20120252430 A1 ) in view over Gottschalk (PG/PUB 20150327010).

Regarding claim 1, Schwarz teaches: 
 A device manager at a location for controlling one or more devices at the location, the device manager comprising:[Schwarz  0009 It can be regarded as the object of the invention to provide a method and a control apparatus (device manager) to switch on and off a night mode of a heating and/or air conditioning system, of which the switching times are adapted as precisely as possible to the behaviour of a user; [0059]  The control apparatus 1 comprises as its significant components: program code in a non-volatile data memory 15, 16, electronic control means 30 and a setting device 80] 
a receiver configured to receive sensor data from one or more sensors at the location ;[Schwarz [0012] The program code (receiver) is designed, when it is run on the smartphone, to detect an activity of a user of the smartphone, to infer an activity state of the user if an activity is noticed, to infer a state of rest of the user in the absence of activity, and to send information concerning whether a state of rest or an activity state has been noticed, in particular via a radio connection to electronic control means; [0018] Alternately, the program code can be designed to interact via a radio connection of the smartphone with external program code or another computing device, for example a server-  the control apparatus (device manager)’s program code (receiver) receives state information (sensor data), whereas the program code can run on a smartphone or run on another device such as a server and communicate with smartphone to receive the information, and the state information are sensor data:  [0062] If an activity is noticed, for example if an acceleration sensor of one of the smartphones 10, 11 detects a movement of the smartphone, the program code infers an activity state of the user; [0071] In order to detect further information concerning activities of a user one or more stationary sensors 60 can also be provided]
a device controller configured to determine device control data for controlling the operation of one or more devices at the location based on the received sensor data and one or more policy rules stored in a memory; and: [Schwarz  0057-0058 FIG. 1 shows schematically a control apparatus 1 according to the invention for switching on and off a night mode of a heating and/or air conditioning system 90 (controlling the operation of one or more devices)…According to the invention a switching-on and switching-off of the night mode  are to be realised as a function (rules ) of activities or the absence of activities of one or more persons (received sensor data)- control apparatus 1 (device manager) comprises a component (device controller) that controls HVAC system based on rules and sensor data]

a transmitter configured to transmit the device control data to the one or more devices,[Schwarz 0072 A communication over the internet then takes place between the control means 30  and the setting device 80 which is provided for the heating and/or air conditioning system 90. The setting device 80 ultimately controls the heating and/or air conditioning system 90 corresponding to an instruction of the control means 30- the electronic control means 30 has a transmitter to transmit control data]
wherein the receiver is further configured to receive, UE data comprises UE location data and UE activity data [see Schwarz as teaching location and see IMES as teaching the UE activity data (Schwarz, [0069] The program code (receiver) thus triggers the smartphones 10, 11 (User equipment UE) to detect their positions (UE data comprises UE location data). In addition a location indication of the heating and/or air conditioning system can be stored in the program code. The program code compares the location indication with the current position of the smartphones 10, 11- the program code (receiver) receives smartphone position data (UE data); further  [0039] The smartphone (UE) can determine its position with different measures. For example the smartphone can select between positioning (UE data comprises UE location data) based on GPS, the reception of a known WLAN network or a triangulation method, which uses received signals from mobile phone masts (network node) of a mobile phone operator; further 0057-0058 FIG. 1 shows schematically a control apparatus 1 according to the invention for switching on and off a night mode of a heating and/or air conditioning system 90… a switching-on and switching-off of the night mode are to be realised as a function of activities or the absence of activities of one or more persons. In the example shown, the control is carried out as a function of the activity of two persons or users who each have a smartphone 10, 11- smartphones 10, 11 are associated with HVAC system 90 (one more mode devices)]]]]]], 



and wherein the device controller is further configured to determine the device control data based on [Schwarz 0057-0058 FIG. 1 shows schematically a control apparatus 1 according to the invention for switching on and off a night mode of a heating and/or air conditioning system 90- control apparatus 1 (device manager) comprises a component (device controller) that controls HVAC system, and the controlling is based on location data (received UE data): 0038 It can thus be provided that the location of the smartphone is detected with the smartphone (received UE data), that a distance between the location of the smartphone and the location of the heating and/or air conditioning system or a bedroom is determined and that the night mode is only set (determine the device control data ) when the distance is less than a tolerance distance]]]]]]]

While Schwarz teaches wherein the receiver is configured to receive UE data comprising location data relating to one or more UEs associated with the one or more devices, Schwarz does not explicitly teach that the UE data is received from a network node of a telecommunications network, and that the UEs are associated with one or more subscriber identities, and that the UE location data include a cell identity of the cell currently serving the UE
However, Richton teaches that:
the UE data is received from a network node of a telecommunications network [Richton col.7 ln.10 the wireless network then monitors the location of the wireless mobile unit 201 of the user at regular intervals. Note the wireless mobile unit 201 may contain the functionality needed to locate itself, and may send results to the location service controller 301 (through a controlling base station and WSC 220 (network node); Alternatively, the location can be determined in a known manner through triangulation using base Station information, etc., either at the location-action Server 221 or WSC 220. Those familiar with wireless location technology/functioning will recognize that for the services disclosed herein, it does not matter whether location results are calculated in the network or in the wireless mobile unit 201 itself- location data (UE data) is received from Wireless Switching Center WSC220 (network node) ]
the UEs are associated with one or more subscriber identities [Richton col.8 ln.10 In step 401, a record of the wireless mobile unit 201, the location criteria or geographic relationship (designated target, threshold, etc.) and the action to be taken is established. This information is stored in a record in a location action Service database 302, in association with information identifying (subscriber identities) the wireless mobile unit 201 (such as it's phone number, for example) and in association with information identifying the target location where the actions are to be performed (such as the phone number of a user's office, home, etc.)… Location-action controller 301 records that such a record exists. At this point in the location-action controller 301 initiates the criteria checking shown in steps 402 and 403. In step 402, the location of wireless mobile unit 201 is continually determined/received. This is done at periodic intervals, e.g., once per Second- receiving location data (UE data) relating to wireless mobile unit 201 (UE) associated with its identifying information such as phone number (subscriber identity see also  [Richton col.7 ln.10-40 Those familiar with wireless location technology/functioning will recognize that for the services disclosed herein, it does not matter whether location results are calculated in the network or in the wireless mobile unit 201 itself. For example, and as is clear to those skilled in the art, there are various ways in which the illustrative embodiment can ascertain the location of wireless mobile unit 201. For example …   wireless mobile unit 201 provides an indicium of its location, through a controlling base station and WSC 220, to location determining server 303 of location action server 221 when requested. An example of such an arrangement is described by G. Vannucci and R. E. Richton in pending U.S. patent applications Ser. Nos. 08/927,432, and 08/927,434; Application Ser. Nos. 08/927,434  (US6114991A, also to Richton) shows that  UE location data includes cell identity:  US6114991A col6 ln10 telecommunications System manager 617 informs coarse location estimator 601 of the cell in which wireless terminal 501 is located (cell identity of the cell currently serving the UE) ; col6 ln35 Coarse location estimator 601 uses the information from telecommunications System manager 617 to produce an estimate of the latitude and longitude of the location of wireless terminal 501, which estimate could simply be the location of the center of the cell or Sector containing wireless terminal 501 ]]]]]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwarz so that the UE data is received from a network node of a telecommunications network and the UEs are associated with subscriber identities, and the UE location data include a cell identity as taught by Richton because that would help expand the scope of the control system to multiple target locations using various mobile units [Richton col.8 ln.47, col.9 ln.5].  

Schwarz, as modified by Richton, does not teach the UE locator limitations as described below.  Schwarz, as modified, and in view over Imes teaches:

a UE locator configured to determine a trajectory for at least one of the one or more UEs based on a plurality of successive UE location data for the at least one UE  (0166-168 e.g. see sampling interval as successive location data for at least one UE determined using an energy management application 510, an energy server, or any combination thereof)

                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwarz so that the UE data location is received and processes by a server for determining a direction of travel of each UE for appliance control to realize the advantages expressly set forth (Imes, 0299-0301).  One of ordinary skill in the art adapting the device controller to integrate the pertinent function of sampling device location for determining trajectories would realize an expected and predictable result of determining mobile proximity for facilitating 
             Schwarz, as modified by Imes, teaches:

and wherein the device controller is further configured to determine the device control data based on the determined trajectory (Imes, 0053, 0059, 0168 e.g. “As such, a sampling interval of location reporting device 512 may be altered to conserve energy. Upon a user exiting a building and a location of mobile device 500 being detected, a sampling interval can be returned to a previous value or a new value as needed or desired. According to further aspect, a sampling interval can be sent to mobile device 500 from another source Such as an energy management system. In other forms, updated Sampling intervals can be stored within mobile device 500 and accessed as needed or desired. In other forms, a distance from a site, a sampling interval, direction, or various combinations of data can be communicated to mobile device 500 to be used to alter access to location reporting device 512. 0169”, see also “In another form, control data can be provided in response to a detection of a travel direction and a distance between mobile device 210 having location reporting device, and site 202. For example, as a user of mobile device 210 is moving away from site 202, server 204 can detect a direction and distance mobile device 210 may be from residential site 202. Server 204 can then determine if a control action should be generated. For example, as mobile device 210 moves away from residential site 202, TSTAT 208 setting can be adjusted up during a warm or Summerseason (or down during a cold or winter season) to reduce energy consumption,” 0068
The combination of Schwarz, Richton, and Imes does not teach the equipment module limitations as described below; however, Gottschalk et al. teaches:


an equipment module configured to associated the one or more devices under control, the one or more sensors, and the one or more user equipments with each other and the location (0033, 0035, 0036, 0037: see location based control based on determining associations between location and devices, sensors, and equipment).
   
Schwarz teaches sensors (0036, Figure 1); Imes teaches one or devices under control, sensors, and equipment (0187, 0243, figure 2-212); and Richton teaches devices and equipment under control, figure 3-310, Figure 6-610)

Accordingly, one of ordinary skill in the art before the effective filing date of the invention combining the teachings of Gottschalk with the combination of Schwarz, Richton, and Imes would achieve an expected and predictable result of providing an equipment module configured to associated the one or more devices under control, the one or more sensors, and the one or more user equipments with each other and the location. The application of the teachings of Gottschalk for controlling equipment based on associating location with various elements (sensors, devices, and equipment) to the teachings of Schwarz, in combination with the prior art, for visualizing a building model for developing controlled relationships, as described by Gottschalk, 0007, 0041, 0070

Not expressly taught is the limitation comprising:
   and wherein the device controller is configured to determine the device control data for at least one of the one or more devices further based on the received UE activity data and the received UE location data;
and the combination of wherein the UE data comprises location data and UE activity data, where a network node provides both UE location and UE activity

IMES teaches UE activity data and Schwarz teaches UE location data (IMES, see activity data comprising UE being away or arriving, 0059, from which to implement control actions, and see IMES as also teaching location data, 0059, from which to control, supra Schwarz above as teaching UE location)
Richton teaches a network node as providing UE data (Col 7 lines 1-67), see also IMES as a node for providing UE location data (0059-62, ABSTRACT, see 802.11 based network nodes)
Schwarz teaches the device controller configured for controlling based on at least location but does not expressly control based on UE activity data.  IMES teaches a pertinent controller function of controlling based on both location and activity (0059-62)
IMES teaches determine the device control data for at least one of the one or more devices further based on the received UE activity data and the received UE location data (0059-62)


Accordingly, one of ordinary skill in the art applying the teachings of Schwarz and IMES would achieve an expected and predictable result comprising wherein the device controller is configured to determine the device control data for at least one of the one or more devices further based on the received UE activity data and the received UE location data.  One of ordinary skill in the art adapting the device controller of Schwarz to integrate the pertinent function of IMES for controlling based both on UE location and activity data would realize an improved invention via controlling a building environment based on UE behavior (e.g. location and activity) while optimizing energy usage, as described by IMES, 0004, ABSTRACT).  One of ordinary skill in the art adapting the network node of Richton to provide UE activity data, as per IMES, would achieve an expected and predictable result of informing a server of UE location and activity for device control.




Regarding claim 3, Schwarz and Richton teach the device manager according to claim 1, wherein the device controller is configured to determine the device control data based on the UE location data and a location of at least one of the one or more devices. [Schwarz 0038 It can thus be provided that the location of the smartphone is detected with the smartphone (UE location), that a distance between the location of the smartphone and the location of the heating and/or air conditioning system (location of at least one of the one or more devices ) or a bedroom is determined and that the night mode is only set (determine the device control data) when the distance is less than a tolerance distance]


Regarding claim 4, Schwarz, as modified by Richton and Imes, teaches the device manager according to claim 1, further comprising a UE locator configured to determine whether at least one of the one or more UEs is located within a proximity of a location of the one or more devices, based on the received UE location data. [Schwarz 0038 It can thus be provided that the location of the smartphone is detected with the smartphone (UE location), that a distance between the location of the smartphone and the location of the heating and/or air conditioning system (location of at least one of the one or more devices ) or a bedroom is determined and that the night mode is only set when the distance is less than a tolerance distance (within a proximity), supra claim 1, see also Imes 


Regarding claim 5, Schwarz and Richton teach the device manager according to claim 4, wherein the device controller is configured to determine the device control data for at least one of the one or more devices when at least one or more of the UEs is located in the proximity of the location of at least one of the one or more devices, and/or when at least one or more of the UEs is not located within the proximity of at least one of the one or more devices. [Schwarz 0038 It can thus be provided that the location of the smartphone is detected with the smartphone (UE location), that a distance between the location of the smartphone and the location of the heating and/or air conditioning system (location of at least one of the one or more devices ) or a bedroom is determined and that the night mode is only set (determine the device control data ) when the distance is less than a tolerance distance (within a proximity)]






Regarding claim 7, Schwarz , Richton , and Imes teach the device manager according to claim 6.
As discussed above, Schwarz teaches the device controller is configured to determine the device control data based on the UE location, received sensor data and policy rules stored in the memory.
Imes teaches determining UE trajectory in claim 6, wherein the device controller is configured to determine the device control data based on the determined trajectory, the received sensor data, and the one or more policy rules stored in the memory when the determined trajectory indicates that the at least one UE is traveling towards a location of at least one of the one or more devices  [Imes [0114] if at decision block 346 a location change may be detected, the method can proceed to block 350 and detects a distance a location reporting device may be from an associated site… a detected direction can include moving toward a site, moving away from a site, or not moving at all; 0116 a location and direction of a mobile device can be identified and communicated to the controller. The controller can then determine whether to generate a control action using the location data and direction data] 
Thus, Schwarz and Richton in view of Imes teach if the determined trajectory indicates that the at least one UE is travelling towards the location of at least one of the one or more devices, the device controller is configured to determine the device control data based on the determined trajectory, the received sensor data and the one or more policy rules stored in the memory.


Regarding claim 8, Schwarz and Richton teach the device manager according to claim 4.
Schwarz does not explicitly teach wherein the UE locator is configured to estimate a time of arrival of the at least one UE to a proximity of a location of at least one of the one or more devices, and wherein the device controller is configured to determine the device control data based on the estimated time of arrival.
However, Imes teaches wherein the UE locator is configured to estimate a time of arrival of the at least one UE to a proximity of a location of at least one of the one or more devices, and wherein the device controller is configured to determine the device control data based on the estimated time of arrival  [ Imes 0115 Upon detecting a direction, the method can proceed to decision block 348 and detects whether to alter an operating condition of a network device. For example, in addition to detecting a distance and direction a user may be from a residence, various other types of information can also be used to alter an operating condition. For example, data such as real time velocity data, average velocity data, estimated length of time a user may take to return to a site (estimate a time of arrival); 0116 Upon detecting an operating condition to alter, the method can proceed to block 354 and initiates a control action (determine the device control data based on the estimated time of arrival) ]




Regarding claim 10, Schwarz and Richton teach device manager according to claim 1, wherein the device controller is configured to determine the device control data for controlling the operation of one or more of: a heating system; an air conditioning system; automated window coverings; one or more home or garden appliances; and electric car charging. [Schwarz  0057-0058 FIG. 1 shows schematically a control apparatus 1 according to the invention for switching on and off a night mode of a heating and/or air conditioning system 90]


Regarding claim 11, Schwarz and Richton teach device manager according to claim 1, wherein the telecommunication network node is at least one of: a Policy and Charging Rules Function, PCRF, entity; a Mobility Management Entity, MME; a Traffic Detection Function, TDF, entity; and a Policy and Charging Enforcement Function, PCEF, entity. [Schwarz [0039] The smartphone can determine its position (UE data) with different measures. For example the smartphone can select between positioning based on GPS, the reception of a known WLAN network or a triangulation method, which uses received signals from mobile phone masts (Mobility Management Entity) of a mobile phone operator]


Regarding claim 12, Schwarz and Richton teach device manager according to claim 1.
Schwarz does not explicitly teach wherein the device controller is configured to transmit, via the transmitter, a request to the telecommunication network node to subscribe to UE data therefrom. 
However, Richton teaches the device controller is configured to transmit, via the transmitter, a request to the telecommunication network node to subscribe to UE data therefrom. [[[[[ The limitation “to subscribe to UE data” is interpreted as to receive UE data periodically:  Richton Figs.3,4 and col.4 ln.40 location-action controller 301 (device controller) to determine which wireless mobile units are to be monitored;  further col.8 ln.10 In step 401, a record of the wireless mobile unit 201, the location criteria or geographic relationship (designated target, threshold, etc.) and the action to be taken is established. This information is stored in a record in a location action Service database 302, in association with information identifying the wireless mobile unit 201 (such as it's phone number, for example) and in  association with information identifying the target location where the actions are to be performed. Location action controller 301 records that such a record exists. At this point in the location-action controller 301 initiates the criteria checking shown in steps 402 and 403… the location-action controller 301 initiates the criteria checking shown in steps 402 and 403. In step 402, the location of wireless mobile unit 201 is continually determined/received. This is done at periodic intervals, e.g., once per second- controller 301 obtains the specific information identifying mobile unit 201 in Step 401 so that it can request to receive the mobile unit’s location data at periodic interval, i.e. subscribe to location data (UE data) in step 402; further, the request is sent to a network node:  col.7 ln.10 the wireless network then monitors the location of the wireless mobile unit 201 of the user at regular intervals. Note the wireless mobile unit 201 may contain the functionality needed to locate itself, and may send results to the location Service controller 301 (through a controlling base station and WSC 220 (network node); Alternatively, the location can be determined in a known manner through triangulation using base Station information, etc., either at the location action Server 221 or WSC 220. Those familiar with wireless location technology/functioning will recognize that for the Services disclosed herein, it does not matter whether location results are calculated in the network or in the wireless mobile unit 201 itself – controller 301 (device controller) via a transmitter transmit a request to wireless switching center WSC220  to receive location data (UE data) at regular intervals, i.e. subscribe to location data; As explained above, controller 301 must send a request to WSC220 to indicate which mobile unit to monitor]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwarz so that the device controller transmits a request to the telecommunication network node to subscribe to UE data of a specific mobile unit as taught by Richton because that would help determine control actions based on location of various mobile unit at various locations  [Richton col.2 ln.65, col.8 ln.60-col.9 ln.10 ]


Regarding claim 13, Schwarz and Richton teach device manager according to claim 1, further comprising a sensor controller configured to transmit a request, via the transmitter, to the one or more sensors for further sensor data following receipt of the UE data, and wherein the device controller is further configured to determine the device control data based on the further sensor data.[Schwarz 0033 decision-making rules concerning when a state of rest is inferred and when the night mode is switched on and off can be changed as a function of collected information concerning activities of the user (determine the device control data based on the further sensor data.) [0041] it can further be provided that activity of a user is only checked (request for further sensor data ) when the distance of the smartphone from the location of the heating and/or air conditioning system or from the bedroom is shorter than the tolerance distance (following receipt of the UE data) ]




Regarding claim 15, Schwarz and Richton teach device manager according to claim 1, further comprising a UE activity determiner configured to determine whether at least one of the one or more UEs is active based on the received UE activity data. [ Schwarz [0013] It can be regarded as a core idea of the invention to control the heating and/or cooling output as a function of an activity of a user and to detect this activity;  [0025] To check an activity of the user, one or more of the following checking measures is/are preferably carried out: detect a movement of the smartphone with an acceleration sensor of the smartphone; detect an environment brightness with a light sensor of the smartphone or with a solar cell located on the smartphone for power generation; detect an environment noise volume with a microphone of the smartphone; detect an activation of a loud speaker of the smartphone; detect an environment temperature with a temperature sensor of the smartphone; detect the battery consumption of the smartphone; detect whether the screen of the smartphone is switched on; detect the pressing of a key in the case of a mechanical key or on a touch-sensitive surface of the smartphone, in particular on a touch-sensitive screen; detect establishment or disconnection of a connection between the smartphone and a power source or an external device; [0026] A use of the smartphone, for example the activation of buttons or programs, can already be detected as activity – the control apparatus (device manager)  controls the HVAC system based on UE activity data, whereas the control apparatus has a UE activity determiner configured to determine is the smartphone’s screen is touched or switched on, or speaker/program/button is activated… (whether at least one of the one or more UEs is active)]


Regarding claim 16, Schwarz and Richton teach device manager according to claim 15, wherein the device controller is configured to determine the device control data for at least one of the one or more devices when the at least one UE is active and the at least one UE is located within the proximity of at least one of the one or more devices, and/or when at least one of the one or more UE is not active and the at least one UE is located within the proximity of at least one of the one or more devices. [Schwarz 0033 In preferred variants of the method according to the invention and the control apparatus according to the invention, decision-making rules concerning when a state of rest is inferred and when the night mode is switched on and off (determine the device control data )  can be changed as a function of collected information concerning activities of the user (when the at least one UE is active) ; 0038 It can thus be provided that the location of the smartphone is detected with the smartphone (received UE location data) that a distance between the location of the smartphone and the location of the heating and/or air conditioning system or a bedroom is determined and that the night mode is only set (determine the device control data ) when the distance is less than a tolerance distance (UE is located within the proximity of at least one of the one or more devices)]


Claim 17, 19-21, 25-32 are method claims containing limitations substantially similar to those of the device manager in claims 1, 3-5, 9-16 respectively, and are therefore rejected using the same rationale. 


Regarding Claim 33, Schwarz teaches a computer program stored in a non-transitory computer-readable medium that, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 17 [Schwarz 0059 The control apparatus 1 comprises as its significant components: program code in a non-volatile data memory 15, 16]

Regarding claim 34, Schwarz teaches a carrier containing the computer program of claim 33, wherein the carrier is a non-transitory computer readable storage medium [Schwarz 0059 The control apparatus 1 comprises as its significant components: program code in a non-volatile data memory 15, 16]




Claim 22-24 are method claims containing limitations substantially similar to those of the device manager in claims 6-8 respectively, and are therefore rejected using the same rationale. 
Regarding claim 37, Schwarz teaches the device manager according to claim 1, wherein the UE activity data indicates a type of activity which allows the device manager to determine whether there is a human intervention behind the activity, and wherein the device controller is configured to determine the device control data further based on the received UE data and the determination of the human intervention.  (Schwarz, ABSTRACT, 0011)
    Regarding claim 38, Schwarz, as modified by Imes, teaches the method according to claim 17
predicting, by a device manager, a future trajectory of the at least one of the one or more UEs based on the determined trajectory (Imes, 0115, 0183 e.g. see estimated length of time a user may take to return to a site)
determining, by the device manager, that the at least one of the one or more UEs is located in a proximity of the one or more devices (Imes, 0049, 0053)



Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 20150369509 A1) in view of Richton (US 6400956 B1) in view over Imes  (US 20120252430 A1 ) in view over Gottschalk (PG/PUB 20150327010)  in view over Farmer (USPN 7706975)
 Regarding claim 35, Schwarz, as modified, does not teach the cell limitations as described below.  Farmer teaches the device manager according to claim 1, wherein the UE location data includes a cell identity of a cell currently serving the UE (Farmer, ABSTRACT,  Col 3 lines 26-30)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwarz so that the UE data is received from a network node of a telecommunications network and the UEs are associated with cell ID, and the UE location data include a cell identity as taught by Farmer would help expand the scope of the control system to multiple target locations using various mobile units (Farmer, Col 2 lines 55-57)

Regarding claim 36, Schwarz, as modified, does not teach the cell limitations as described below.  Farmer teaches the method according to claim 17, wherein the UE location data includes a cell identity of a cell currently serving the UE (Farmer, ABSTRACT,  Col 3 lines 26-30)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwarz so that the UE data is received from a network node of a telecommunications network and the UEs are associated with cell ID, and the UE location data include a cell identity as taught by Farmer would help expand the scope of the control system to multiple target locations using various mobile units (Farmer, Col 2 lines 55-57)

  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see controlling building systems based on user proximity 
20200252230
7706975
20160006576
**8350697 – Figures 1-12 illustrating trajectory based control 
20160202677
8396604
8024073
See additional cited prior art for location determination:
   20150198938 20130109406






                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117